DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending.
Claims 1-16 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on July 16, 2020 and March 17, 2021 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “sulfuric” in claim 4 is used by the claim to mean “sulfonic (SO3),” while the accepted meaning is “sulfuric (SO4).” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boehm (US 2008/0190854 A1).
Boehm discloses an L-cysteine hydrochloride monohydrate prepared from L-cysteine-containing fermenter broth in a purity of >98% and an optical purity of >99% (see paragraph 0038).  
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE.  See MPEP 2113.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm (US 2008/0190854 A1) alone or in view of Binder (EP 1 106 602 A1) or Wu et al. (“Design of Simulated Moving Bed Chromatography for Amino Acid Separations”, Ind. Eng. Chem. Res., 1998, Vol 37, pp. 4023-4035).

Boehm discloses the method as described above, but differs from the instant claim 1 in that step (a) is not required to be carried out using a continuous chromatography apparatus, in particular wherein the continuous chromatography apparatus in step (a) is a simulated moving bed (SMB) chromatography apparatus as required by claim 6.
Binder discloses a method for separating amino acids using simulated moving bed chromatography with a strong cation exchange material (see paragraphs 0001, 0034).  Binder discloses that simulated moving bed chromatography is an alternative to batch chromatography (see paragraph 0008).  It is known to use continuous adsorption and chromatography in the purification of fermentation products (see paragraph 0012).  The strong cation exchange chromatography material include styrene-divinylbenzene copolymers and those having sulfonic acid groups (see paragraphs 0038-0039).   

One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a continuous chromatography apparatus, in particular a simulated moving bed chromatography (SMB) apparatus, in the purification process of Boehm, since Binder discloses that simulated moving bed chromatography is an alternative to batch chromatography.   There would have been a reasonable expectation of success, since Binder have already shown that a SMB apparatus with strong cation exchange chromatography material having styrene-divinylbenzene copolymers and sulfonic acid groups can be used to purify other amino acids and Binder disclose that it was known to use continuous adsorption and chromatography in the purification of fermentation products.   The skilled artisan would have further been motivated to utilize a continuous chromatography apparatus, in particular, SMB chromatography, since Wu et al. disclose that for industrial scale production batch ion exchange chromatography is less efficient than simulated moving bed (SMB) chromatography and SMB chromatography can achieve a higher yield and lower desorbent consumption than conventional batch chromatography.  

However, Boehm discloses that fermenter broths usually have a pH of 7 (see paragraph 0011).  Boehm further discloses that the applied fermenter broth should have a pH of 5-9 and preferably a pH of 5-7, depending on the amount of oxidizing agent, since the yield may be markedly reduced due to oxidation of L-cysteine to L-cystine (see paragraph 0023).  Boehm also disclose that if the fermenter broth has little or no oxidizing agent then it can be treated at a pH of 1-5 (see paragraph 0024).  
One having ordinary skill in the art would have found it obvious to adjust the pH of the fermentation broth containing L-cysteine to a range of  3.5 to 7.5 depending upon the amount of oxidizing agent present in the fermentation broth containing L-cysteine, in particular since the pH affects the L-cysteine oxidization rate (see paragraphs 0014-0016, 0019, 0023, 0024, and 0033).
As disclosed in claim 3, Boehm discloses the method as described above for claim 1, further comprising concentrating the fermentation broth in a pH range of 3.0 to 9.0 containing L-cysteine prior to step (a) (see paragraphs 0021, 0039 and 0047).
As disclosed in claim 4, Boehm discloses the method as described above for claim 1, wherein the strongly acidic cation-exchange resin in step (a) has a sulfonic acid functional group (see paragraphs 0021, 0022, and 0047).
As disclosed in claim 5,  Boehm discloses the method as described above for claim 1, wherein the strongly acidic cation-exchange resin in step (a) is a styrene-divinylbenzene copolymer (see paragraphs 0021, 0022, and 0047).

Boehm discloses the method as described above for claim 1, but differs from claim 8 in that Boehm does not disclose wherein the recovery rate of the continuous chromatography process in step (a), as a ratio of L-cysteine in the separated liquid obtained relative to the fermentation broth introduced, is 50% (w/w).
However, the skilled artisan would have a reasonable expectation of achieving the claimed recovery rate when using SMB chromatography in place of the batch chromatography method of Boehm, since Wu et al. disclose that for industrial-scale production simulated moving bed (SMB) chromatography is more efficient than batch chromatography and SMB chromatography has a lower desorbent consumption than conventional batch chromatography.  
As disclosed in claim 9, Boehm discloses the method as described above for claim 1, wherein the equivalence ratio ([HCI]/[L-cysteine]) of hydrochloric acid to L-cysteine in step (b) is from 0.1-12N, which encompasses the claimed ratio of from 1.5 to 2.5. (see paragraph 0029 and claim 7).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.  See MPEP 2144.05.
Boehm discloses the method as described above for claim 1, but differs from claims 10 and 11 in that Boehm does not require wherein step (c) is carried out such that the concentration of L-cysteine in the separated liquid, to which hydrochloric acid is 
However, for purification of amino acids which are to be commercialized finally as a solid, it is necessary to subject to the exchange treatment a solution of raw material at a concentration as high as possible.  
One having ordinary skill in the art before the effective filing date would have been motivated to obtain a separated liquid having as high a concentration as possible, including concentrations within the claimed ranges, absent a showing of unexpected results, since Boehm desires to obtain a crystalline product of the L-cysteine hydrochloride monohydrate.
As disclosed in claim 12, Boehm discloses the method as described above for claim 1, further comprising cooling the concentrate prior to step (d) (see paragraph 0053).
As disclosed in claim 13, Boehm discloses the method as described above for claim 1, wherein the concentrate is cooled to a temperature that encompasses the claimed range of 0°C to 30°C (see paragraph 0053). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.  See MPEP 2144.05.  The ordinary skilled would have been further motivated to select a temperature within the claimed range as this temperature allows for the removal of impurities and allowing for obtainment of the L-cysteine hydrochloride monohydrate crystals in high purity (see paragraphs 0006, 0036 and 0053).  

However, one having ordinary skill in the art would have been motivated to add a filtrate obtained by recovering the crystals in step (d) to the fermentation broth of step (a), the separated liquid of step (b), or the separated liquid to which hydrochloric acid is added in order to obtain crystals having an increased growth rate and purity.
As disclosed in claim 15, Boehm discloses the method as described above for claim 1, wherein the purity of the prepared L-cysteine hydrochloride hydrate crystals is 98% (w/w) or more (see paragraphs 0038 and 0053).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699